


Exhibit 10.8(c)


BROWN & BROWN, INC.


DIRECTOR STOCK GRANT AGREEMENT


This Director Stock Grant Agreement (the "Agreement"), effective as of
_____________ (the “Effective Date”), is made by and between Brown & Brown,
Inc., a Florida corporation (together with its subsidiaries, the "Company"), and
_____________, hereinafter referred to as the "Grantee" or “you.”


WHEREAS, the Company wishes to grant shares of the Company's common stock to the
Grantee in the form of a stock grant under the Company's 2010 Stock Incentive
Plan (the "Plan");


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as follows:


ARTICLE I
GRANT OF STOCK


In consideration of service to the Company and for good and valuable
consideration, the Company grants to the Grantee _________ shares of the
Company's common stock (the "Shares") in accordance with, and subject to, the
terms and conditions of the Plan, and subject to the conditions described below.
The Grantee's rights with respect to the Shares shall be governed by the terms
of the Plan.


ARTICLE II
VESTING OF SHARES


The Shares shall be fully vested and nonforfeitable as of the Effective Date. A
certificate representing the Shares will be transferred to the Grantee as soon
as practicable after the Effective Date.


ARTICLE III
MISCELLANEOUS


Section 3.1 - Administration


The Committee shall have the power to interpret this Agreement and to adopt such
rules for the administration, interpretation and application of the Agreement as
are consistent with the Plan and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the Committee
in good faith shall be final and binding upon the Grantee, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to this Agreement or any similar agreement to which the Company is a party.


Section 3.2 - Withholding


The Grantee shall pay all applicable federal and state income and employment
taxes (if any) which the Company is required to withhold at any time with
respect to the Shares. Such payment shall be made in full, at the Grantee's
election, in cash, or by check, or by the Grantee's instruction and
authorization to the Company to deduct from the number of Shares otherwise
deliverable the smallest number of whole shares which, when multiplied by the
fair market value of a share of the Company's common stock on the Effective
Date, is sufficient to satisfy the amount of such tax withholding requirement.


Section 3.3 - Notices


Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Grantee shall be addressed to the address on file for the Grantee with the
Company’s Employee Compensation (Payroll) Department. By a notice given pursuant
to this Section 3.3, either party may hereafter designate a different address
for notices to be given to such party. Any notice required to be given to the
Grantee shall, if the Grantee is then deceased, be given to the Grantee's
personal representative if such representative has previously informed the
Company of such representative’s status and address by written notice under this
Section. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope addressed as aforesaid, deposited (with postage
prepaid) in a United States postal receptacle.






--------------------------------------------------------------------------------




Section 3.4 - Titles


Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.


Section 3.5 - Disposition


Upon receipt of any of the Shares, the Grantee shall, if requested by the
Company in order to assure compliance with applicable law, hold such Shares for
investment and not with the view toward resale or distribution to the public
and, if so requested by the Company, shall deliver to the Company a written
statement signed by the Grantee and satisfactory to the Company to that effect.
The Grantee shall give prompt notice to the Company of any disposition or other
transfer of any Shares acquired under this Agreement. Such notice shall specify
the date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness or other consideration, by the
Grantee in such disposition or other transfer.


Section 3.6 - Counterparts


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one agreement.


Section 3.7 - Severability


If any provision, or any part thereof, of this Agreement should be held by any
court to be illegal, invalid or unenforceable, either in whole or in part, such
illegality, invalidity or unenforceability shall not affect the legality,
validity or enforceability of the remaining provisions, or any part thereof, all
of which shall remain in full and effect.


Section 3.8 - Entire Agreement; Amendments


This Agreement (including any documents or instruments referred to herein)
constitutes the entire agreement regarding the Performance Shares among the
parties and supersedes all prior agreements, and understandings, both written
and oral, among the parties with respect to the subject matter hereof. This
Agreement may not be amended except by a written instrument signed on behalf of
all of the parties hereto.


Section 3.9 - Governing Law


This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Florida, without regard to choice of law
principles.


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties as of the date first written above.


BROWN & BROWN, INC.




By: ____________________________________
R. Andrew Watts
Executive Vice President, Treasurer
                             & Chief Financial Officer


GRANTEE




____________________________________
                                                                                




 






